DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claim 1. Claims 4 – 5 have been cancelled. Claims 1 – 3 & 6 – 8 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.

Examiner’s Note
The Examiner acknowledges the amendment of claim 1.

Claim Rejections - 35 USC § 103


Claims 1 – 3 & 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2006/0014022 A1), in view of Tsai (U.S. Patent No. 6,555,190 B1).
With regard to claim 1, Kendig et al. teach a multilayer laminate film for a blister package comprising a fluoropolymer layer, a layer formed of a polyester material, such as polyethylene terephthalate (paragraphs [0007] & [0010]) (Applicant’s “substrate layer contains a polyester-based resin”), and an adhesive composition (Applicant’s “intermediate layer”) joining the two layers (paragraph [0007]). The adhesive composition contains (i) a blend of polyolefins (paragraph [0040]), such as linear low-density polyethylene (LLDPE) (paragraph [0032]), and maleic anhydride polyolefins, such as polyethylene (paragraphs [0032] & [0039]) (Applicant’s embodiment “(i) a polyethylene-based resin and a modified polyethylene-based resin”).
Kendig et al. do not teach the thickness of the substrate layer.
Tsai teaches a multilayered film for a blister package comprising a polyester substrate layer, an intermediate adhesive layer, and a PCTFE layer (Col. 2, Lines 40 – 49). Each layer of the film, including the polyester substrate, is 12.7 µm to 254 µm, which includes Applicant’s claimed range of 50 – 250 µm (Col. 6, Lines 15 – 27). This thickness range allows the film to be readily flexible at room temperature (Col. 6, Lines 28 – 33).

The references cited above fail to teach total light transmittance of said laminate or the haze value of said laminate.
However, the combination of references cited above teach the same structure and composition as the multilayered film taught in Applicant’s specification, as shown in the table below.

Applicant’s specification
Cited prior art
PCTFE (P0035)
Thickness 20 – 150 µm (P0036)
Taught by Kendig et al., as discussed above
Linear low-density polyethylene (LLDPE) and Maleic anhydride-modified polyethylene (P0025 - 0032)
 (P0025 - 0032)
Thickness 5 – 50 µm (P0034)
Taught by Kendig et al., as discussed above.
The thickness of the adhesive layer is preferably between about 10 – 40 µm or about 15 – 30 µm thick (paragraph [0090]).
PET (P0015)
Thickness 50 – 250 µm (P0017)
Taught by Kendig et al., as discussed above.



Applicant provides no example which do not meet the claimed total light transmittance or haze values. Additionally, Applicant’s specification teaches the value of the upper yield point stress can be controlled through material selection and thickness (specification, paragraph [0012]).
Thus, the teachings of the references cited above would encompass a film with the same properties as the film of the present application including a total light transmittance of 85% or more and a haze value of 35% or less.

With regard to claim 2, Kendig et al. teach the a (second) adhesive may be used to join the PCTFE layer to a second substrate (paragraphs [0019] & [0070]).
With regard to claim 3, Kendig et al. teach the fluorine-based resin layer is polychlorotrifluoroethylene (PCTFE) (paragraph [0010]).
With regard to claims 7 – 8, Kendig et al. teach the multilayer structure forms a blister pack (a press-through packaging material) (paragraphs [0009] & [0097]).

Claims 1 – 3 & 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al., in view of Armour et al. (U.S. Patent No. 3,169,936) & Tsai (U.S. Patent No. 6,555,190 B1).
With regard to claim 1, Kendig et al. teach a multilayer laminate film for a blister package comprising a fluoropolymer layer, a layer formed of a polyester material, such 
Kendig et al. do not teach the polybutadiene tackifier(Applicant’s “component having a vinyl group”) contains an epoxy group.
Armour et al. teach adhesives comprising epoxidized polybutadiene resin. Epoxidized polybutadiene resinous compositions have high strength adhesive bonds resistant to both heat and organic solvents, and can be applied to a wide variety of substrates (Col. 1, Line 68 – Col. 2, Line 12).
Therefore, based on the teachings of Armour et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to epoxidize the polybutadiene tackifier resin taught by Kendig et al. for forming a high strength adhesive resistant to both heat and organic solvents.
Kendig et al. do not teach the thickness of the substrate.
Tsai teaches a multilayered film for a blister package comprising a polyester substrate layer, an intermediate adhesive layer, and a PCTFE layer (Col. 2, Lines 40 – 49). Each layer of the film, including the polyester substrate, is 12.7 µm to 254 µm, which includes Applicant’s claimed range of 50 – 250 µm (Col. 6, Lines 15 – 27). This 
Therefore, based on the teachings of Tsai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the polyester (PET) substrate taught by Kendig et al. with a thickness of 12.7 – 254 um in order for the multilayer film to be readily flexible at room temperature for the intended use of blister packaging.
The references cited above fail to teach total light transmittance of said laminate or the haze value of said laminate.
However, the combination of references cited above teach the same structure and composition as the multilayered film taught in Applicant’s specification, as shown in the table below.

Applicant’s specification
Cited prior art
PCTFE (P0035)
Thickness 20 – 150 µm (P0036)
Taught by Kendig et al., as discussed above
Maleic anhydride-modified PE, epoxydized polybutadiene, copolymer of aromatic olefin-aliphatic olefin (P0025 - 0032)
Thickness 5 – 50 µm (P0034)
Kendig et al. teach the maleic-anhydride modified PE, polybutadiene and copolymer of aromatic olefin-aliphatic olefin, as discussed above.
The thickness of the adhesive layer is preferably between about 10 – 40 µm or 
Armour et al. teach adhesives comprising epoxidized polybutadiene resin

Thickness 50 – 250 µm (P0017)
Taught by Kendig et al., as discussed above


Applicant provides no example which do not meet the claimed total light transmittance or haze values. Additionally, Applicant’s specification teaches the value of the upper yield point stress can be controlled through material selection and thickness (specification, paragraph [0012]).
Thus, the teachings of the references cited above would encompass a film with the same properties as the film of the present application including a total light transmittance of 85% or more and a haze value of 35% or less.

With regard to claim 2, Kendig et al. teach the a (second) adhesive may be used to join the PCTFE layer to a second substrate (paragraphs [0019] & [0070]).
With regard to claim 3, Kendig et al. teach the fluorine-based resin layer is polychlorotrifluoroethylene (PCTFE) (paragraph [0010]).
With regard to claims 7 – 8, Kendig et al. teach the multilayer structure forms a blister pack (a press-through packaging material) (paragraphs [0009] & [0097]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2006/0014022 A1) & Tsai (U.S. Patent No. 6,555,190 B1), as applied to claim 1 above, and further in view of Mizutani (US 2015/0125676 A1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2006/0014022 A1), Armour et al. (U.S. Patent No. 3,169,936), & Tsai (U.S. Patent No. 6,555,190 B1), as applied to claim 1 above, and further in view of Mizutani (US 2015/0125676 A1).
With regard to claim 6, Kendig et al. do not teach the water vapor permeability of the laminate.
Mizutani teaches the water vapor barrier (permeability) property of the packaging material is optimizable by adjusting the thickness ratio of fluororesin film and the intermediate layer (paragraph [0092]).
The prior art teaches that by varying the thickness of the resin layers, you would effect the water vapor transmittance (permeability).  Therefore, absent a showing of criticality, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of each layer within the laminate taught by Tsai through routine experimentation in order to obtain a desirable water vapor permeability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
In light of Applicant’s amendments of claims 1, 7, & 8, Applicant’s arguments, see Remarks, filed April 27, 2021, with respect to the rejection(s) of the currently pending claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781